Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	Claims 1-4, 8-11, and 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Shi et al. (CN107368476A) in view of Xia (CN106782518A) and further in view of Yakhnenko et al. (2009/0055183).
As to claim 1, Shi teaches a machine translation method, applied to a translation device, and comprising: encoding an inputted sentence to obtain an expression vector sequence of the inputted sentence (abstract – encoding text information to be processed to obtain a source vector representation sequence; p. 9, 3rd paragraph – inputs a sentence that needs to be processed and last paragraph); determining a context vector according to the feature information of the target foresight word (p. 4; p. 5, last paragraph; p. 11, 3rd – 6th paragraphs; p. 13, 1st paragraph); and decoding the context vector to obtain target content that corresponds to the context vector (p. 5, 2nd paragraph; p. 12, 4th-5th paragraphs; Fig. 3 step 204). Shi does not explicitly discuss predicting feature information of a target foresight word of the inputted sentence, the feature information including a word category of the target foresight word, and the word category indicating the target foresight word is a noun or a verb or an adjective or an adverb.
Xia teaches training the recurrent model network character level language model to predict the next character by minimizing the cross entropy loss of the softmax output representing the probability distribution of the next character and the high level RNN receives feature information from the low-level network and predicts characters in a compressed form (p. 3, 1st & 2nd paragraphs; claim 2).
Yakhnenko taches predicting which words are nouns, verbs, adjectives, etc in a sentence ([0003]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Xia and Yakhnenko into the teachings of Shi for the purpose of minimizing the cross entropy loss of the softmax output representing the probability distribution of the next character, and predicting noun phrases, verb phrases, as well as adjective and adverbs in a sentence in named entity recognition the goal is to locate and classify specific entities in the text such as persons, organizations, locations, and other entities of interest..
As to claims 2, 9, and 16, Xia teaches the method according to claim 1, the device according claim 8 and the storage medium according claim 15, wherein training the prediction model according to a data set and the high level RNN receives feature information from the low-level network and predicts characters in a compressed form (claim 2; p, 3, 2nd paragraph – training the recurrent neural network (RNN) to predict the next character by minimizing the cross entropy loss of the softmax output representing the probability distribution of the next character) and the model is trained to generate a probability distribution contain information about the next word, the input is a word embedding vector and the output is a compressed descriptor of the next word probability (p. 6, 6th para).
As to claims 3, 10, Shi teaches the method according to claim 1, the device according claim 8 and the storage medium according claim 15, wherein the context vector determined (p. 4; p. 5, last paragraph; p. 11, 3rd – 6th paragraphs; p. 13, 1st paragraph) by: Xia teaches words embedded from the first LSTM layer are fed to the second LSTM layer and the layers work together to estimate the next character probability when the context vector is given (p. 6, 4th paragraph and p. 10, last paragraph) and characters sequence include the word boundary symbol and optional sentence boundary symbol; train the RNN, the training data converted into a one-hot coding character vector sequence that include the word boundary symbol or space to predict the next character by minimizing the cross entropy loss of the softmax output representing the probability distribution of the next character; and the high level RNN receives feature information from the low-level network and predicts characters in a compressed form (p. 3, 2nd para; claim 2). It would have been obvious to incorporate the teachings of estimating the next character probability when the context vector is given of Xia into the teachings of Shi for the purpose of performing estimation on the feature information of the target foresight word and determining the context vector according to the estimation result.
As to claims 4, 11, and 18, Shi teaches the method according to claim 1, the device according claim 8 and the storage medium according claim 15, wherein the context vector is determined (p. 4; p. 5, last paragraph; p. 11, 3rd – 6th paragraphs; p. 13, 1st paragraph) by: the first index expected value used to indicate the semantic consistency between the future translation vector change and the target information at the first moment (p. 23, 3rd-5th paragraphs; p. 36 5th-6th para) and obtaining the context vector according to the source vector representation sequence (abstract; p. 3, 5th paragraph; p. 23, 3rd-5th para; p. 32, last 3 para).
Claims 8 and 15 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Shi teaches a memory stores computer executable program code and a processor (p, 4, 4th-6th paragraph; claim 14); a network interface (Fig. 20, network interfaces 350 & 358); a computer readable storage medium storing instructions being executed (p. 5, 4th paragraph; Fig. 20 and related texts; claim 15).
Allowable Subject Matter
3.	Claims 5, 6, 12-13, 19, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7, 14, 20 objected because it depends on objected claims 6, 13, 19, respectively.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-16,18-21 have been considered but are moot in view of the new ground(s) of rejections.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652